DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification refers to  galvanometer “lenses”.   It is believed this is misleading language because galvanometers are typically reflection devices.  In fact the specification and claims make reference to the galvanometers reflecting the light to the screen.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because it refers to lenses “reflecting” light.
Claim 4 is indefinite because it fails to define a purpose for a rotating optical lens between a light source and the screen and thus fails to adequately set forth the invention
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over CN104639922 in view of CN107479854.
The reference cited are contained in the foreign written opinion.  No IDS has been filed.  English translations of the reference are readily available at Espacenet.,
CN104639922 discloses an image projection arrangement comprising:
a laser light source (109);
an x-axis galvanometer (201), a y-axis galvanometer (202) controlled by an x-axis servo motor (203) and a y-axis drive (204) for controlling movement of the mirror galvanometers to project images on a wall or screen;
a signal input interface (102) and drive circuit (90) connected to an image data processing module (20)
CN10463922 does not specify that the input interface and drive circuit are controlled by a microcontroller having a mainboard and Wi-Fi unit.
Computer systems commonly  comprises a microcontroller having a motherboards for controlling the computer.
CN107479854 teaches a control unit for a projection system comprising a control unit having a motherboard (102) for receiving information from a wireless module (109) for receiving image information from an external server.  Also set forth is an audio capture module (101)  and microphone also connected to the motherboard.
It would have been obvious to one of ordinary skill in the art to modify the control unit inCN104639922 with a wireless microcomputer with a smart motherboard to receive the image signal, as taught byCN107479854 in order to provide information from outside of the control unit by wireless signal in order to allow for images not being stored on the device.
With respect to claim 2, Bluetooth is an old and notorious modern method of transmitting audio and data wirelessly.  As such it would have been obvious to one skilled int eh art to utilize such technology to transmit audio and data to the motherboard.
With respect to claims 3-5 CN104639922 further comprises a constant current light source module (110) and a tri-color LED lamp (109) for receiving RGB data. 
With respect to claim 6, the use of sensors to detect when a person enters a laser projection path is old and notorious in the art.  Official notice is made of this fact.  As such it would have been obvious to provide such a sensor system in the laser system in order to prevent harm to persons who enter the laser path, as is well.
With respect to claim 7,  the galvanometers are driven by common computer control systems, and as such would have been obvious to utilize old and notorious means to drive the mirrors. 
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd